EXHIBIT 10.1


Execution Copy
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of December 21, 2011 (the
“Effective Date”), between Thomas A. Bologna (“Executive”) and Response
Genetics, Inc., a Delaware corporation (the “Company”).  Unless otherwise
defined herein, capitalized terms used in this Agreement shall have the meaning
ascribed to such terms in Section 17 hereof.
 
WHEREAS, the Company and Executive have determined to enter into this Agreement
pursuant to which the Company is employing Executive on the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth as follows:
 
1.      Term.  The term of Executive’s employment hereunder shall commence at
the Effective Date and shall end on December 31, 2014 (the “Initial Term”),
unless earlier terminated as provided in Section 5 hereof; provided, however,
that, unless earlier terminated as provided in Section 5 hereof, the Initial
Term shall automatically be extended for one additional year (the “Renewal
Term”), and on each subsequent anniversary, the Renewal Term shall be extended
for one additional year (the period consisting of the Initial Term and the
Renewal Term (including extensions thereof) being referred to as the “Employment
Period”), unless at least  ninety (90) days prior to the applicable anniversary
date, the Company or Executive shall have given written notice to the other not
to extend the Employment Period.  Nothing in this Section 1 shall limit the
right of the Company or Executive to terminate Executive’s employment hereunder
on the terms and conditions set forth in Section 5 hereof.
 
2.      Duties and Responsibilities.  During the Employment Period, Executive
shall have all such authority, duties, and responsibilities as are commensurate
with his position as Chief Executive Officer of the Company as may be consistent
with such position and shall perform such other duties and responsibilities on
behalf of the Company as reasonably may be assigned to Executive by the
Board.  During the Employment Period, Executive shall report directly to the
Board.  At the Effective Date, Executive shall be appointed to and named
Chairman of the Board, and the Company agrees to nominate Executive for election
to the Board at each meeting of the Company’s shareholders occurring during the
Employment Period.  Executive also agrees to serve as an officer and/or director
of any other member of the Company and/or any of the Company’s direct or
indirect subsidiaries, in each case without additional compensation.  During the
Employment Period, Executive shall devote substantially all of his business time
and attention to his duties and responsibilities under the Agreement; provided,
however, that the Company acknowledges and agrees that it shall not be a breach
of Executive’s obligations hereunder for Executive, subject to the business
needs of the Company, to (a) serve as an officer, director, chairman, and/or
trustee of, or otherwise to participate in, educational, welfare, social,
religious, and civic organizations, (b) serve as a director or chairman of any
business entity that does not compete with the Company, or (c) manage his
personal and family investments.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Place of Performance.  The parties acknowledge that the Company’s main
offices are located in Los Angeles, California.  Executive shall not be required
to reside in Los Angeles, California, or relocate his residence, but it is
expected that Executive will spend at least the amount of time at the Company’s
main offices as is reasonable for the proper discharge of his duties as Chief
Executive Officer of the Company.
 
4.      Compensation and Related Matters.
 
(a)                 Base Salary.  During the Employment Period, Executive shall
be paid an annual base salary beginning at $558,000, and subject to at least
annual increases (but not decreases) in the discretion of the Compensation
Committee (the “Base Salary”).  The Base Salary shall be payable in accordance
with the Company’s normal payroll practices.
 
(b)                 Bonus.  With respect to each fiscal year or portion of a
fiscal year of the Company ending during the Employment Period, Executive shall
be eligible to receive an annual incentive bonus (the “Annual Bonus”) as
determined by the Compensation Committee.  The target Annual Bonus for each
fiscal year shall be 50% of Base Salary (the “Target Annual Bonus”), with the
actual Annual Bonus payable being based upon the level of achievement of annual
Company and agreed upon individual performance objectives for such fiscal year,
as reasonably determined by the Compensation Committee and communicated to
Executive.  Executive’s Annual Bonus for 2011 shall be prorated based on the
number of days worked in that year.  Notwithstanding anything herein to the
contrary, Executive’s Annual Bonus for 2011 shall be no less than 25% of Base
Salary actually paid during 2011, and Executive’s Annual Bonus for 2012 shall be
no less than 25% of Base Salary.  Any earned Annual Bonus shall be paid to
Executive pursuant to the terms of the applicable incentive plan.
 
(c)                 Benefits.  During the Employment Period, Executive shall be
eligible to participate in all employee benefit plans and arrangements that are
made available generally to other similarly situated employees of the
Company.  With regard to health and dental benefits, the Company shall provide
health and dental benefits to Executive, Executive’s spouse, and Executive’s
daughter, Jaclyn Bologna (collectively “Executive’s Family”).  The Company shall
also provide Executive with a $2,000,000 term life insurance policy, with
beneficiaries to be named by Executive, and shall make an additional Benefits
Gross-Up Payment (defined below) to Executive to the extent Executive incurs any
tax liability related to the Company-paid premiums for life
insurance.  Notwithstanding anything herein to the contrary, in the event of
Executive’s death, the life insurance proceeds paid to Executive’s beneficiaries
shall be in addition to the severance benefits set forth in section 6(c) below.
 
(d)                 Equity Awards.
 
(i)           General.  Executive shall be eligible to participate in the
equity-based incentive plans of the Company and may receive awards thereunder,
as determined by the Compensation Committee from time to time and subject to the
terms and conditions of such plans and any award agreement between the Company
and Executive evidencing such awards.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Sign-On Awards.  The Company shall grant the following equity
awards to Executive:
 
(A)           On the Effective Date, a stock option to purchase 600,000 shares
of Common Stock (“Option A”), in which Executive shall become vested in
thirty-six (36) equal monthly installments following the Effective Date, subject
to Executive’s continued employment with the Company.  The exercise price of
Option A shall equal the last closing trading price of the Common Stock prior to
the execution of the Agreement (the “Last Closing Trading Price”).  The terms
and conditions of the Option A shall be set forth in an award agreement which
shall be in the form attached hereto as Exhibit A and incorporated herein by
reference.
 
(B)           On the Effective Date, a stock option to purchase 300,000 shares
of Common Stock (“Option B”), in which Executive shall become vested in two
installments, 50% on the first day of the 18th calendar month following the
Effective Date and 50% on the first day of the 36th calendar month following of
the Effective Date, in each case subject to Executive’s continued employment
with the Company, provided that, Executive shall become vested in 100% of Option
B on the date on which the Average Trading Price of the Common Stock equals or
exceeds $1.80.  The exercise price of Option B shall equal the Last Closing
Trading Price.  The terms and conditions of the Option B shall be set forth in
an award agreement which shall be in the form attached hereto as Exhibit B and
incorporated herein by reference.
 
(C)           On the Effective Date, a grant of 270,000 restricted shares of
Common Stock (“Restricted Stock”), in which Executive shall become vested on the
date on which the Average Trading Price equals or exceeds $2.40.  The terms and
conditions of the Restricted Stock shall be set forth in an award agreement
which shall be in the form attached hereto as Exhibit C and incorporated herein
by reference.
 
It shall be a condition to the Company’s obligation to make the foregoing option
and restricted stock grants that Executive shall have executed and delivered to
the Company the option and restricted stock agreements referred to above.  To
the extent that there is a conflict between the terms of this Agreement and any
of Executive’s option and restricted stock agreements, this Agreement shall
govern.
 
(e)                 Business Expenses.  The Company shall pay or reimburse
Executive for ordinary and necessary reasonable expenses which Executive incurs
during the Employment Period in performing his duties under this Agreement in
accordance with the Company’s expense reimbursement policy.  The Company shall
also reimburse Executive for all reasonable legal fees and expenses of the
independent legal review incurred by him in connection with the negotiation and
execution of this Agreement, other than the first $5,000 of said fees (which
shall be borne by Executive).
 
(f)                 Travel Expenses.  The Company shall pay or reimburse
Executive for reasonable living and travel expenses that Executive incurs during
the Employment Period in performing his duties under this Agreement, including
but not limited to travel between Executive’s East Coast residences and the
Company’s main office and temporary living expenses while Executive is in Los
Angeles.  The Company shall make an additional Benefits Gross-Up Payment
(defined below) to Executive to the extent Executive incurs any tax liability
related to payment or reimbursement of said travel and living expenses.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)                 Paid Time Off.  During the Employment Period, Executive
shall be entitled to paid time off, including the ability to roll over unused
paid time off, in accordance with the policies made available to other similarly
situated employees of the Company.  Such paid time off shall be taken at such
times and intervals as shall be determined by Executive, subject to the business
needs of the Company.
 
5.      Termination.  Executive’s employment hereunder shall terminate during
the Employment Period upon any of the following: (i) Executive’s death; (ii) a
termination by the Company for Disability; (iii) a termination by the Company
with or without Cause; (iv) a termination by Executive with or without Good
Reason; and (v) a non-renewal of the Employment Period in accordance with
Section 1.
 
(a)                 Notice of Termination.  Any purported termination of
Executive’s employment (other than termination due to Executive’s death) shall
be communicated by written Notice of Termination delivered to the other party
hereto in accordance with Section 12 hereof.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
 
(b)                 Date of Termination.  For purposes of this Agreement, “Date
of Termination” shall mean the following:  (i) if Executive’s employment is
terminated by Executive’s death, the date of Executive’s death; (ii) if
Executive’s employment is terminated by the Company for Disability, thirty (30)
days after the Notice of Termination is given (provided that such Notice of
Termination may be provided to Executive prior to the date that Executive has
satisfied requirements for being deemed to have a “Disability”); (iii) if
Executive’s employment is terminated with Cause, the date specified in the
Notice of Termination (but no earlier than the date such Notice of Termination
is given), subject to Executive’s right to cure as set forth herein; (iv) if
Executive’s employment is terminated with Good Reason, thirty (30) days after
the Notice of Termination is given, subject to the Company’s right to cure as
set forth herein, or (v) if Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination (which shall not be less
than fifteen (15) days from the date such Notice of Termination is given).
 
6.      Compensation Upon Termination During the Employment Period.
 
(a)                 For purposes of this Agreement, “Accrued Obligations” shall
mean: (i) Executive’s Base Salary earned but not paid prior to the Date of
Termination, which shall be paid coincident with, or as soon as practicable
following, the Date of Termination; (ii) all benefits to which Executive is
entitled under the terms of the Company’s benefit plans, programs, or
arrangements in which he participates, other than severance plans, programs, or
arrangements, as in effect immediately prior to the Date of Termination, payable
in accordance with the terms of such plans, programs, or arrangements; (iii) any
paid time off earned but not used through the Date of Termination, in accordance
with Section 4(f) above, which shall be paid as soon as practicable following
the Date of Termination; and (iv) any business expenses and travel expenses that
are reimbursable under this Agreement or otherwise that have been incurred by
Executive but unreimbursed by the Date of Termination, subject to the submission
of any required substantiation and documentation as specified pursuant to the
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)                 Termination by the Company with Cause or by Executive
without Good Reason.  If Executive’s employment hereunder is terminated during
the Employment Period (i) by the Company with Cause or (ii) by Executive without
Good Reason within the six (6) month period following the Effective Date, then
Executive shall be entitled to receive only the Accrued
Obligations.  Notwithstanding anything herein to the contrary, if Executive’s
employment hereunder is terminated during the Employment Period by Executive
without Good Reason after expiration of six (6) months following the Effective
Date, then Executive shall be entitled to receive the benefits provided for in
section 6(d) below.
 
(c)                 Termination by Company without Cause, by Executive with Good
Reason, by Disability, by Reason of Death, or due to Non-Renewal of the
Employment Period.  If Executive’s employment hereunder is terminated during the
Employment Period (i) by the Company without Cause, (ii) by Executive with Good
Reason, (iii) by reason of Disability, (iv) by reason of Executive’s death, or
(v) as a result of the non-renewal of the Employment Period in accordance with
Section 1 above, then within ten (10) days following Executive’s execution and
delivery of the Release of Claims (defined below), Executive will be entitled to
receive:
 
(i)        the Accrued Obligations;
 
(ii)       a lump sum cash severance benefit equal to 1.5 times the sum of
(I) Executive’s then-current Base Salary (disregarding any reduction in Base
Salary that gave rise to Good Reason hereunder) and (II) the Past Bonus;
 
(iii)      a lump sum cash payment equal to (x) any earned but unpaid Annual
Bonus, if any, attributable to full fiscal years completed prior to the Date of
Termination, at the same time that such bonus would have been paid pursuant to
the terms of the applicable incentive plan and Section 4(b) above, and (y) the
pro rata portion of the Target Annual Bonus in respect of the year in which the
Date of Termination occurs based upon a fraction, the numerator of which is the
number of days in the relevant year through and including the Date of
Termination and the denominator of which is 365;
 
(iv)      immediate vesting in any equity-based awards then held by him that
would have vested (including but not limited to Option A and Option B), based
solely on the Executive’s continued employment with the Company and its
Affiliated Companies, during the twenty-four (24) month period commencing on the
Date of Termination (without regard to any subsequent events that may cause
accelerated vesting if Executive were still employed), as if no such termination
had occurred, and Executive shall have five (5) years following the Date of
Termination or the remaining term of the options, whichever is period is less,
in which to exercise any and all vested options; and
 
 
5

--------------------------------------------------------------------------------

 
 
(v)        continued health and dental benefits following the Date of
Termination, for Executive’s Family, at no cost to Executive, for thirty six
(36) months following the Date of Termination (“Benefit Continuation Period”);
provided, however, that if Executive becomes re-employed with another employer
and is eligible to receive substantially similar health and dental care benefits
under another employer-provided plan, the Benefit Continuation Period and the
health and dental care benefits provided hereunder shall cease.  If the Company
is unable to provide the continued health and dental benefits described above
during the Benefits Continuation Period, then the Company shall pay Executive a
monthly amount equal to three (3) times  the total monthly health and dental
insurance premiums being paid for said coverage as of the Date of Termination
through the end of the Benefit Continuation Period.  The Company shall make an
additional Benefits Gross-Up Payment (defined below) to Executive to the extent
that Executive incurs any tax liability related to the health and dental
benefits described in this Section 6(c)(v).  Following the end of the Benefit
Continuation Period, the Company shall take reasonable business efforts to
permit Executive and his covered dependents to be eligible for continued health
coverage as required by Section 4980B of the Code or other applicable law
(“COBRA Coverage”), at Executive’s cost, as if Executive’s employment with the
Company had terminated as of the end of such period, and the Company shall use
its best efforts to cause such COBRA Coverage not to be offset by the provision
of benefits under this Section and to cause the period of COBRA Coverage to
commence at the end of the Benefit Continuation Period.
 
(d)                 Termination by Executive without Good Reason After Six
Months of Employment.  If Executive’s employment hereunder is terminated during
the Employment Period by Executive without Good Reason after expiration of a six
(6) month period following the Effective Date, but prior to the expiration of a
one (1) year period following the Effective Date, then upon Executive’s
execution and delivery of the Release of Claims (defined below), Executive will
be entitled to receive (i) the Accrued Obligations and (ii) the benefits
provided under Section 6(c)(v) above.  If Executive’s employment hereunder is
terminated during the Employment Period by Executive without Good Reason after
expiration of a one (1) year period following the Effective Date, then within
ten (10) days following Executive’s execution and delivery of the Release of
Claims (defined below), Executive will be entitled to receive:
 
(i)        the Accrued Obligations;
 
(ii)       a lump sum cash payment equal to (x) any earned but unpaid Annual
Bonus, if any, attributable to full fiscal years completed prior to the Date of
Termination, at the same time that such bonus would have been paid pursuant to
the terms of the applicable incentive plan and Section 4(b) above, and (y) the
pro rata portion of the Target Annual Bonus in respect of the year in which the
Date of Termination occurs based upon a fraction, the numerator of which is the
number of days in the relevant year through and including the Date of
Termination and the denominator of which is 365;
 
(iii)      a lump sum cash severance benefit equal to the product of the
Multiple times the sum of (I) Executive’s then-current Base Salary and (II) the
Past Bonus; and
 
(iv)      the benefits provided under Section 6(c)(v) above.
 
 
6

--------------------------------------------------------------------------------

 
 
For purposes of this Section 6(d), the term “Multiple” means the product,
calculated as of the date of termination, of (x) one twelfth (1/12th) and
(y) the number of full calendar quarters that have elapsed from the Effective
Date through such date of termination; provided, that in no event shall the
Multiple exceed one (1).  For the avoidance of doubt, following a termination
under this Section 6(d), Executive shall be entitled to retain all then-vested
equity-based awards held by him in accordance with their terms.  In addition,
Executive shall have five (5) years following the Date of Termination or the
remaining term of the options, whichever is period is less, in which to exercise
any and all vested options.
 
(e)                 No Further Benefits.  Executive acknowledges that the
amounts payable and the benefits provided pursuant to Section 6 hereof are the
exclusive items in the nature of salary, bonus, benefits, and perquisites to
which Executive is entitled in connection with the termination of his employment
for any reason.
 
(f)                 Release.  Notwithstanding any provision herein to the
contrary, the payment of any amount or provision of any benefit pursuant to
Section 6(c) or Section 6(d) other than the Accrued Obligations (collectively,
the “Severance Benefits”) shall be conditioned upon Executive’s execution,
delivery to the Company, and non-revocation of a general release of claims
against the Company and its Affiliated Companies in the form attached hereto as
Exhibit D and incorporated herein by reference (a “Release of Claims”) within
sixty (60) days following the date of Executive’s Date of Termination.  If
Executive fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty (60)
day period, or timely revokes his acceptance of such release following its
execution, Executive shall not be entitled to any of the Severance
Benefits.  Further, to the extent that any of the Severance Benefits constitutes
a Nonqualified Deferred Compensation Plan, any payment of any amount or
provision of any benefit otherwise scheduled to occur prior to the sixtieth
(60th) day following the date of Executive’s termination of employment
hereunder, but for the condition on executing the Release of Claims as set forth
herein, shall not be made until the sixtieth (60th) day, after which any
remaining Severance Benefits shall thereafter be provided to Executive according
to the applicable schedule set forth herein.  In the event of a termination due
to Executive’s death or Disability, Executive’s obligations herein to execute
and not revoke the Release of Claims may be satisfied on his behalf by his
estate or a person having legal power of attorney over his affairs.
 
7.      No Mitigation or Offset.  The Company agrees that if Executive’s
employment with the Company terminates for any reason, Executive shall not be
required to seek other employment or to attempt in any way to reduce any amounts
payable to Executive by the Company pursuant to Section 6 hereof.  Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by Executive as the result of employment by
another company, by retirement benefits, or otherwise, except as specifically
provided herein.
 
8.      Change of Control.  Upon a Change of Control during the Employment
Period, Executive shall immediately become fully vested, and have a
non-forfeitable right to, any previously granted equity-based compensation
awards, including options, stock appreciation rights, restricted stock units,
and restricted shares, including without limitation Option A, Option B, and the
Restricted Stock, as if all specified performance objectives and other
conditions had been fully attained, and Executive shall have five (5) years
following the Change of Control, or the remaining term of the respective
options, whichever period is less, in which to exercise any and all vested
options.  The Company shall have no other obligations to Executive solely in
respect of a Change of Control, and the Company and Executive shall continue to
have all other rights available hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
9.      Section 280G.
 
(a)                 Anything in this Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
Payment (as defined below) would be subject to the Excise Tax (as defined
below), then Executive shall be entitled to receive an additional payment (the
“Excise Tax Gross-Up Payment”) in an amount such that, after payment by
Executive of all taxes (and any interest and/or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and/or penalties imposed with respect thereto) and Excise Tax imposed
upon the Excise Tax Gross-Up Payment, Executive retains an amount of the Excise
Tax Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  The
Company’s obligation to make Excise Tax Gross-Up Payments under this Section 9
shall not be conditioned upon Executive’s termination of employment.
 
(b)                 All determinations required to be made under this Section 9,
including whether and when an Excise Tax Gross-Up Payment is required, the
amount of such Excise Tax Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the Company’s independent
registered public accounting firm, or such other nationally recognized certified
public accounting firm as may be designated by Executive (the “Accounting
Firm”).  The Accounting Firm shall provide detailed supporting calculations both
to the Company and Executive within 15 business days of the receipt of notice
from Executive that there has been a Payment or such earlier time as is
requested by the Company.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, Executive may appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Excise Tax Gross-Up Payments that will not have been made by the Company should
have been made (the “Underpayment”), consistent with the calculations required
to be made hereunder.  In the event the Company exhausts its remedies pursuant
to Section 9(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
 
(c)                 Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Excise Tax Gross-Up Payment.  Such notification shall be
given as soon as practicable, but no later than 10 business days after Executive
is informed in writing of such claim.  Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies Executive in writing
prior to the expiration of such period that the Company desires to contest such
claim, Executive shall:
 
 
8

--------------------------------------------------------------------------------

 
 
(i)         give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii)         take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(iii)        cooperate with the Company in good faith in order effectively to
contest such claim, and
 
(iv)        permit the Company to participate in any proceedings relating to
such claim;
 
provided that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties) imposed as a
result of such representation and payment of costs and expenses.
 
(d)                 If, after the receipt by Executive of an Excise Tax Gross-Up
Payment or payment by the Company of an amount on Executive’s behalf pursuant to
Section 9(c), Executive receives any refund with respect to the Excise Tax to
which such Excise Tax Gross-Up Payment relates or with respect to such claim,
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).
 
(e)                 Any Excise Tax Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to Executive within five days of
the receipt of the Accounting Firm’s determination; provided that, the Excise
Tax Gross-Up Payment shall in all events be paid no later than the end of
Executive’s taxable year next following Executive’s taxable year in which the
Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in Section 9(c) that does not result in the remittance of any federal,
state, local and foreign income, excise, social security and other taxes, the
calendar year in which the claim is finally settled or otherwise resolved.
 
(f)                 The following terms shall have the following meanings for
purposes of this Section 9:
 
 
9

--------------------------------------------------------------------------------

 
 
(i)        “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
 
(ii)        “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
 
(iii)        A “Payment” shall mean any payment, benefit, or distribution by the
Company or its affiliates in the nature of compensation to or for Executive’s
benefit (within the meaning of Section 280G(b)(2) of the Code), whether paid or
payable pursuant to this Agreement or otherwise.
 
10.    Covenants.
 
(a)                 Confidential Information.
 
(i)        During the Employment Period and the five (5) year period immediately
following the Date of Termination, Executive shall hold all Confidential
Information in strictest confidence and shall not use or disclose such
Confidential Information, or cause it to be used or disclosed, other than as
required in performance of Executive’s duties on behalf of the Company or unless
first specifically authorized in writing by Company to Executive.
 
(ii)        In the event that Executive is required by law to disclose any
Confidential Information, Executive agrees to give the Company prompt advance
written notice thereof and to provide the Company with reasonable assistance, at
the Company’s cost and expense, in obtaining an order to protect the
Confidential Information from public disclosure.
 
(b)                 Noncompetition/Nonsolicitation.  Executive recognizes the
benefits derived by him from his employment or engagement by the Company and
that the continuation of such benefits is dependent upon the continued success
of the Company which, in turn, is dependent in part upon the preservation of the
Company’s relationships with its clients.  Executive believes it to be in his
own best interests and in the best interests of the Company, its stockholders,
and its other employees to preserve the Company’s relationships with its
clients.  In consideration of the foregoing and of the mutual promises and
covenants contained herein, Executive hereby agrees as follows:
 
(i)        During the Employment Period, Executive shall use his best efforts to
promote the interests of the Company and shall not engage, directly or
indirectly, in any business competitive with the business of the Company, or its
subsidiaries, if any.
 
(ii)        During the Employment Period, Executive shall not, directly or
indirectly, on his own behalf or on behalf of any other person or entity, (A)
solicit, accept any business from, or perform any services for any account which
is or was a client of the Company; (B) cause or induce or attempt to cause or
induce any client to withdraw any business from the Company; or (C) solicit or
accept from any prospective client of the Company any business or service which
was solicited on behalf of the Company by Executive or otherwise misappropriate
any business opportunity of the Company for his own benefit.  Executive agrees
further not to engage during the one (1) year period following any termination
of employment in any such activities prohibited by this paragraph (ii) to the
extent that any activity would involve the use of Confidential Information or
trade secrets of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)        During the Employment Period and for the one (1) year period
following any termination thereof, Executive shall not, directly or indirectly,
on his own behalf or on behalf of any other person or entity, cause or induce or
attempt to cause or induce any employee of the Company to terminate his
employment with the Company, or advise or recommend to any other person that he
employ or solicit for employment any person who is, or was within the six (6)
month period prior to the Date of Termination, an employee or other service
provider of the Company, or its subsidiaries, if any.
 
(iv)        Notwithstanding any provision contained herein to the contrary, it
is understood that Executive shall have the right and privilege at any time to
invest in any competitive enterprise or business whose capital stock is listed
on a national securities exchange in the United States or is traded on the
Nasdaq stock market, provided the total direct and indirect investment of
Executive, Executive’s spouse and dependents, represents not more than two
percent (2%) of the total capital stock of such enterprise.  Nothing contained
herein shall prohibit or restrict Executive from investing in any
non-competitive enterprise or business.
 
(c)                 Nondisparagement.  During the period commencing on the
Effective Date and continuing until the third (3rd) anniversary of the Date of
Termination, (i) neither Executive nor his agents shall directly or indirectly
issue or communicate any public statement, or statement likely to become public,
that maligns, denigrates, or disparages the Company or any Affiliated Company,
or any of their respective officers, directors, or employees, and (ii) the
Company shall not directly or indirectly issue or communicate any public
statement, or statement likely to become public, that maligns, denigrates, or
disparages Executive.  The Company shall be deemed to have violated this
Section 10(c) if, and only if, a then-current or former member of the Board or a
then-current or former officer of the Company makes such statements or
communications.  The foregoing shall not be violated by truthful responses to
legal process or governmental inquiry.
 
(d)                 Survival of Covenants.  To the extent the covenants
contained in this Section 10 apply following termination of the Employment
Period, such covenants shall survive the termination of this Agreement.
 
(e)                 Injunctive Relief.  Executive and the Company recognize that
his services are of a unique, special, and extraordinary character, and that in
the event that he violates any provision of this Agreement, the Company may be
without adequate remedy in law.  Accordingly, in the event of any violation of
this Agreement, the Company shall be entitled, either in law or in equity, to
seek damages, to enforce specific performance, to enjoin such violations, or to
obtain any other relief or any combination of the foregoing as the Company may
elect to pursue.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)                 Acknowledgements.  The parties have entered into this
Agreement in the belief that its provisions are valid, reasonable, and
enforceable.  If any one or more of the provisions shall be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained therein.
 
11.    Successors; Binding Agreement.
 
(a)                 In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Executive to compensation from the Company in the
same amount and on the same terms to which Executive would be entitled hereunder
if Executive were to terminate his employment with Good Reason, except that, for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination.
 
(b)                 This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Company’s successors and assigns and
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If Executive shall die
while any amount would still be payable to Executive hereunder (other than
amounts which, by their terms, terminate upon the death of Executive) if
Executive had continued to live, each such amount, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.
 
12.    Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or sent by reputable
international overnight courier, addressed, if to Executive, to the address
inserted below Executive’s signature on the final page hereof and, if to the
Company, to the address set forth below (with required copy), or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:
 
To the Company:


Response Genetics, Inc.
1640 Marengo St., 6th Floor
Los Angeles, California 90033
Attention: General Counsel
 
 
12

--------------------------------------------------------------------------------

 
 
13.    Miscellaneous.
 
(a)                 No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and a duly authorized officer of the Company.
 
(b)                 No waiver by Executive or the Company at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
(c)                 Except as may be otherwise specifically provided herein,
this Agreement supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof which
have been made by any party.
 
(d)                 Captions and Section headings in this Agreement are provided
merely for convenience and shall not affect the interpretation of any of the
provisions herein.
 
(e)                 The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of California,
without reference to its conflict-of-law rules.
 
(f)                 The obligations of the Company and Executive under this
Agreement which by their nature may require either partial or total performance
after the termination of the Employment Period shall survive such termination.
 
(g)                 Except to the extent materially conflicting with this
Agreement, Executive agrees that he shall abide by, and shall conduct business
in accordance with and subject to, all applicable policies and procedures of the
Company, including all employee and ethical policies of the Company, and all
client conflict-of-interest policies applicable to the Company or its
subsidiaries generally, as such policies may exist from time to time.  Executive
also understands and agrees that the business and affairs of the Company shall
be conducted in accordance with the Company’s Corporate Policies and strict
legal and ethical standards, including, without limitation, compliance with all
commercial, tax, labor, and other laws (including the U.S. Foreign Corrupt
Practices Act).
 
(h)                 The Company shall (i) indemnify, hold harmless, and defend
Executive to the fullest extent permitted under applicable law from and against
all costs, expenses, claims, and demands, including reasonable attorneys fees,
incurred by him in connection with or arising out of any acts, decisions, or
omissions made by Executive in the course and scope of his employment hereunder
and/or for the Company prior to the Effective Date and (ii) promptly reimburse
Executive for all expenses and reasonable attorney’s fees incurred by Executive
in connection with or relating to the defense of any claim, action, suit, or
proceeding by any third party against Executive arising out of or relating to
any acts, decisions, or omissions made by Executive in the course and scope of
his employment hereunder and/or for the Company prior to the Effective Date; in
each case, unless it is determined by a court of competent jurisdiction that
Executive engaged in willful misconduct or acted in breach of his fiduciary
duties to the Company.  The Company further agrees to maintain in effect a
directors and officers (“D & O”) liability insurance policy (including tail
coverage) covering Executive on terms that are reasonable and customary for
senior executives in comparable positions.  The Company’s obligations under this
Section 13(h) shall survive the termination of Executive’s employment with the
Company.
 
 
13

--------------------------------------------------------------------------------

 
 
14.    Tax Withholding; Section 409A.
 
(a)                 Any payments or benefits provided for hereunder shall be
paid net of any applicable withholding required under federal, state, or local
law and any additional withholding to which Executive has agreed.
 
(b)                 Notwithstanding any other provision of this Agreement to the
contrary, the following shall apply:
 
(i)        In the event that Executive is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
any amount or that constitutes a Nonqualified Deferred Compensation Plan that
would otherwise be payable or provided during the six-month period immediately
following the Date of Termination shall instead be paid or provided on the first
business day after the date that is six months following Executive’s “separation
from service” within the meaning of Section 409A of the Code.
 
(ii)        To the extent required by Code Section 409A, any payment or benefits
otherwise due to Executive upon his termination of employment with the Company
that constitutes a Nonqualified Deferred Compensation Plan that shall not be
made until and unless such termination from employment constitutes a “separation
from service” as such term is defined under Code Section 409A.  This provision
shall have no effect on payments or benefits otherwise due or payable to
Executive or on his behalf, which are not on account of his termination from
employment with the Company or as a result of his death.
 
15.    Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
16.    Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
17.    Arbitration.  Any dispute arising out of this Agreement shall be resolved
through final and binding arbitration.  The arbitration shall be conducted under
the auspices of the American Arbitration Association (“AAA”) in accordance with
the rules and procedures of AAA then in effect.  The arbitration shall be heard
and decided by a single arbitrator.  The arbitration shall take place in
California.  The decision and award of the arbitrator shall be final and
binding.  The prevailing party in any such arbitration shall be entitled to
recover his or its reasonable costs and attorney’s fees incurred in connection
with the arbitration.
 
18.    Definitions.  For purpose of this Agreement, the following terms shall
have the meanings indicated below:
 
 
14

--------------------------------------------------------------------------------

 
 
(a)                 “Affiliated Company” shall mean any company controlled by,
controlling, or under common control with the Company.
 
(b)                 “Average Trading Price” shall mean, as of a given date, the
average of the daily closing prices of the Common Stock on the national stock
exchange on which the Common Stock principally trades during the thirty (30)
business days immediately preceding such date.
 
(c)                 “Benefits Gross-Up Payment” shall mean an amount such that,
after payment by Executive of all income and employment taxes (and any interest
and/or penalties imposed with respect to such taxes, other than interest or
penalties imposed as a result of any wrongful act or omission by Executive) as a
result of Executive’s receipt of a specified benefit under this Agreement,
including, without limitation, any taxes (and any interest and/or penalties
imposed with respect thereto, other than interest or penalties imposed as a
result of any wrongful act or omission by Executive) imposed upon the Benefits
Gross-Up Payment, Executive retains an amount of the Benefits Gross-Up Payment
equal to all such taxes imposed on Executive’s receipt of such benefits.
 
(d)                 “Board” shall mean the Board of Directors of the Company.
 
(e)                 “Cause” shall mean the occurrence of any of the following
events:
 
(i)        Executive is convicted of, or enters a guilty or nolo contendere plea
to, a felony;
 
(ii)        Executive is convicted of, or enters a guilty or nolo contendere
plea to any crime involving dishonesty, fraud, theft, or embezzlement, involving
the Company or any Affiliated Company;
 
(iii)        Executive’s willful failure to perform material duties or
obligations required hereunder;
 
(iv)        Executive engages in conduct that constitutes willful gross neglect
or willful misconduct in carrying out his duties under this Agreement; or
 
(v)        Executive’s willful and material breach of this Agreement or his
willful and material breach or violation of the employee policies of the Company
or any Affiliated Company, including but not limited to those relating to sexual
harassment or business conduct and those policies otherwise set forth in the
Employee Handbook or other manuals or statements of policy of the Company and
each Affiliated Company from time to time that causes material harm to the
Company.
 
For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” only if it was done or omitted to be done by him
not in good faith and shall not include any act or failure to act resulting from
any incapacity of Executive.  A termination with Cause on account of an event
described in clause (iii), (iv), or (v) above shall not take effect unless the
following provisions are complied with:  Executive shall be given a Notice of
Termination, such notice to state in detail the particular act or acts that
constitute the grounds on which the proposed termination for Cause is based;
Executive shall have thirty (30) days after the date that such Notice of
Termination has been given to him in which to cure such conduct, to the extent
such cure is possible; and if he fails to cure such conduct that is subject to
cure, he shall thereupon be terminated with Cause.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)                 “Change of Control” shall mean:
 
(i)        Any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”), becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(c), the following acquisitions shall not
constitute a Change of Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company, or (iv) any acquisition pursuant to a transaction that
complies with subclauses (A), (B), and (C) of paragraph (iii) below;
 
(ii)        Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
 
(iii)        Consummation of a reorganization, merger, statutory share exchange,
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
 
 
16

--------------------------------------------------------------------------------

 
 
(iv)        Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
(g)                 “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(h)                 “Common Stock” shall mean the common stock of the Company,
$0.01 par value per share.
 
(i)                  “Company” shall mean Response Genetics, Inc., as set forth
in the preamble of this Agreement, and shall include any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
(j)                  “Compensation Committee” shall mean the committee of the
Board designated to make compensation decisions relating to senior executive
officers of the Company Group.
 
(k)                 “Confidential Information” shall mean any information about
the Company and all of its Affiliated Companies, including methods of operation,
customer lists, products, prices, fees, costs, research and development,
inventions, trade secrets, know-how, software, marketing methods, plans,
personnel, suppliers, competitors, markets, and other specialized information or
proprietary matters.  “Confidential Information” does not include, and there
shall be no obligation hereunder with respect to, information that (i) is
generally available to the public or (ii) becomes generally available to the
public other than as a result of a disclosure not otherwise permissible
hereunder.
 
(l)                  “Disability” shall be deemed the reason for the termination
by the Company of Executive’s employment, if, as a result of Executive’s
incapacity due to physical or mental illness, Executive shall have been absent
from the full-time performance of Executive’s duties with the Company for a
period of six (6) consecutive months.
 
(m)                 “Good Reason” for termination by Executive of his employment
means:
 
(i)        a material diminution in Executive’s position, authority, duties, or
responsibilities, including but not limited to if Executive does not hold the
position of Chief Executive Officer at the ultimate parent entity of the Company
(whether before or after a Change of Control);
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)         any reduction in Executive’s Base Salary;
 
(iii)        the occurrence of a Change of Control; provided that Executive does
not resign within the first three (3) months following such Change of Control;
 
(iv)        the Company’s failure to initially appoint Executive to the Board or
to subsequently nominate him for election by the Company’s shareholders; or
 
(v)        any other action or inaction that constitutes a material breach by
the Company of this Agreement.
 
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (i) through (iv) shall not affect Executive’s ability
to terminate employment for Good Reason, and Executive’s death following
delivery of a Notice of Termination for Good Reason shall not affect Executive’s
estate’s entitlement to severance payments benefits provided hereunder upon a
termination of employment for Good Reason.  For purposes of this Agreement, in
order to invoke a termination for Good Reason, Executive shall provide a Notice
of Termination setting forth the existence of the condition described above
within ninety (90) days following Executive’s knowledge of the initial existence
of such condition or conditions, and the Company shall have thirty (30) days
following receipt of such Notice of Termination (the “Cure Period”) during which
it may remedy the condition.  In the event that the Company fails to remedy the
condition constituting Good Reason during the applicable Cure Period, Executive
must terminate employment, if at all, within ninety (90) days following the end
of such Cure Period in order for such termination as a result of such condition
to constitute a termination for Good Reason.
 
(n)                 “Nonqualified Deferred Compensation Plan” shall mean a
“nonqualified deferred compensation plan,” within the meaning of Section 409A of
the Code and Treasury Regulation Section 1.409A-1(a).
 
(o)                 “Past Bonus” shall mean, as of any date of determination,
the highest Annual Bonus paid to Executive by the Company with respect to any of
the three fiscal years preceding such date of determination, or with respect to
any date prior to January 1, 2013, an amount equal to the greater of 25% of Base
Salary or the highest Annual Bonus paid to Executive by the Company.
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 

 
Response Genetics, Inc.
     
By:
/s/ Kirk K. Calhoun
   
Name:  Kirk K. Calhoun
   
Title:  Chairman of the Board of Directors
     
/s/ Thomas A. Bologna
 
Thomas A. Bologna
     
Address:
     
[Redacted]



 
19

--------------------------------------------------------------------------------

 
Exhibit A (Option A)
 
RESPONSE GENETICS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made as of the 21st day of December 2011 (the “Grant Date”),
between Response Genetics, Inc. (the “Company”), a Delaware corporation, and
Thomas A. Bologna (the “Executive”).
 
WHEREAS, the Company desires to grant to the Executive an option (this “Option”)
to purchase shares of its common stock, $.01 par value per share (the “Shares”),
on the terms and conditions set forth herein; and
 
WHEREAS, this Option is the Option A referred to in the employment agreement
between the Executive and the Company dated December 21, 2011 (as it may be
amended from time to time, the “Employment Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.             STATUS OF OPTION.
 
(a)           This Option is intended to be an employment inducement award being
made in accordance with NASDAQ Listing Rule 5635(c)(4) and is not intended to be
an award made under any stock incentive plan adopted by the Company, including
the Company’s 2006 Employee, Director and Consultant Stock Plan (the
“Plan”).  Notwithstanding the preceding sentence, this Option shall be construed
as if this Option had been granted under the Plan in accordance with and
consistent with, and subject to, the provisions of the Plan, a copy of which has
been made available to the Executive, and the terms of which are incorporated
into this Agreement, except as otherwise specifically stated herein.
 
(b)           The Executive agrees to be bound by the terms and conditions of
this Agreement and any future amendments that are made in accordance with the
amendment provisions of the Plan.  Notwithstanding anything herein to the
contrary, for the avoidance of doubt, in the event of any inconsistency between
the Plan and this Agreement, the provisions of this Agreement shall govern, and
in the event of any inconsistency between (i) this Agreement and/or the Plan and
(ii) the Employment Agreement, the provisions of the Employment Agreement shall
govern.  Capitalized terms used in this Agreement that are not defined in this
Agreement have the meanings as used or defined in the Plan.  References in this
Agreement to any specific Plan provision or Employment Agreement provision will
not be construed as limiting the applicability of any other Plan or Employment
Agreement provision.
 
2.             GRANT OF OPTION.
 
(a)           The Company hereby grants to the Executive the right and option to
purchase all or any part of an aggregate of six hundred thousand (600,000)
Shares, on the terms and conditions and subject to all the limitations set forth
herein, under United States securities and tax laws, and in the Plan, which is
incorporated herein by reference.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Executive acknowledges receipt of a copy of the Plan.  The
Company and the Executive each intend that the Option granted herein shall be a
Non-Qualified Option.
 
3.             PURCHASE PRICE.
 
The purchase price of the Shares covered by the Option shall be $1.20 per Share,
subject to adjustment, as provided in the Plan, in the event of a stock split,
reverse stock split or other events affecting the holders of Shares after the
date hereof (the “Purchase Price”). Payment shall be made in accordance with
Paragraph 9 of the Plan.
 
4.            EXERCISABILITY OF OPTION.
 
Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as to one thirty-sixth
(1/36th) of the Shares covered by the Option on the 21st day of each month
following the Grant Date, subject to the Executive’s continued employment with
the Company through each such vesting date, such that, as of December 21, 2014,
one hundred percent (100%) of the Option shall be exercisable; provided,
however, that the Option may vest earlier than as set forth herein to the extent
provided in the Employment Agreement.
 
The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement, the Employment Agreement, and the Plan.
 
5.            TERM OF OPTION.
 
The Option shall terminate ten years from the date of this Agreement, but shall
be subject to earlier termination as provided herein or in the Plan.
 
If the Executive ceases to be an employee, director or consultant of the Company
or of an Affiliate due to a voluntary resignation by the Executive without Good
Reason (as defined in the Employment Agreement) prior to the expiration of a six
(6) month period following the Effective Date (as defined in the Employment
Agreement), the Option may be exercised, if it has not previously terminated,
within three months after the date the Executive ceases to be an employee,
director or consultant of the Company or an Affiliate, or within the originally
prescribed term of the Option, whichever is earlier, but may not be exercised
thereafter. In such event, the Option shall be exercisable only to the extent
that the Option has become exercisable and is in effect at the date of such
cessation of service.
 
In the event that the Executive’s service is terminated by the Company or an
Affiliate for Cause (as defined in the Employment Agreement), the Executive’s
right to exercise any unexercised portion of this Option shall cease immediately
as of the time the Executive is notified his service is terminated for Cause,
and this Option shall thereupon terminate.  Notwithstanding anything herein to
the contrary, if subsequent to the Executive’s termination, but prior to the
exercise of the Option, the Board of Directors of the Company discovers that
prior to the Executive’s termination, the Executive engaged in conduct which
constitutes Cause, then the Executive shall immediately cease to have any right
to exercise the Option and this Option shall thereupon terminate.  In the event
that the Executive’s service is terminated by the Company or an Affiliate
without Cause, by the Executive with Good Reason, by the Executive without Good
Reason after expiration of a six (6) month period following the Effective Date,
due to any non-renewal of the Employment Agreement, or by reason of the
Executive’s death or Disability (as defined in the Employment Agreement), the
Executive’s right to exercise any unexercised portion of this Option shall be
governed by the terms of the Employment Agreement which provides, among other
things, that Executive shall have five (5) years following the Date of
Termination or the remaining term of the options, whichever is period is less,
in which to exercise any and all vested options.  For the avoidance of doubt,
following the Executive’s death, the Option, to the extent exercisable and not
theretofore expired, canceled or forfeited, may be exercised by the Executive’s
Survivors.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.           METHOD OF EXERCISING OPTION.
 
Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto.  Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option.  Payment of the Purchase Price for such Shares
shall be made in accordance with Paragraph 9 of the Plan.  The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).  The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Executive and if the Executive shall so request in the notice
exercising the Option, shall be registered in the name of the Executive and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the
Option.  In the event the Option shall be exercised, pursuant to Section 5
hereof, by any person other than the Executive, such notice shall be accompanied
by appropriate proof of the right of such person to exercise the Option.  All
Shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and nonassessable.
 
7.           PARTIAL EXERCISE.
 
Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.
 
8.           NON-ASSIGNABILITY.
 
The Option shall not be transferable by the Executive otherwise than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  However, the Executive, with the
approval of the Administrator, may transfer the Option for no consideration to
or for the benefit of the Executive’s Immediate Family (including, without
limitation, to a trust for the benefit of the Executive’s Immediate Family or to
a partnership or limited liability company for one or more members of the
Executive’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer.  Except as provided in the previous sentence,
the Option shall be exercisable, during the Executive’s lifetime, only by the
Executive (or, in the event of legal incapacity or incompetency, by the
Executive’s guardian or representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 8, or the
levy of any attachment or similar process upon the Option shall be null and
void.  The term “Immediate Family” shall mean the Executive’s spouse, former
spouse, parents, children, stepchildren, adoptive relationships, sisters,
brothers, nieces, nephews and grandchildren (and, for this purpose, shall also
include the Executive.)
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
9.             NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.
 
The Executive shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Executive.  Except as is expressly provided in
the Plan with respect to certain changes in the capitalization of the Company,
no adjustment shall be made for dividends or similar rights for which the record
date is prior to the date of such registration.
 
10.           ADJUSTMENTS.
 
The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.
 
11.           TAXES.
 
The Executive acknowledges that upon exercise of the Option the Executive will
be deemed to have taxable income measured by the difference between the then
fair market value of the Shares received upon exercise and the price paid for
such Shares pursuant to this Agreement.  The Executive acknowledges that, other
than as explicitly provided in the Employment Agreement, any income or other
taxes due from him with respect to this Option or the Shares issuable pursuant
to this Option shall be the Executive’s responsibility.
 
The Executive agrees that the Company may withhold from the Executive’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Executive on exercise of
the Option.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
12.           REGISTRATION.
 
Following the execution of this Agreement and prior to the issuance of Shares
upon exercise of the Option, the Company will file an effective registration on
Form S-8 with respect to the Shares covered by the Option.
 
13.           NO OBLIGATION TO MAINTAIN RELATIONSHIP.
 
The Company is not by this Agreement obligated to continue the Executive as an
employee, director or consultant of the Company or an Affiliate.  The Executive
acknowledges: (i) that the grant of the Option is a one-time benefit which does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options; (ii) that all determinations with respect to any
such future grants, including, but not limited to, the times when options shall
be granted, the number of shares subject to each option, the option price, and
the time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (iii) that the value of the Option is an
extraordinary item of compensation which is outside the scope of the Executive’s
employment; and (iv) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.
 
14.           NOTICES.
 
Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:
 
If to the Company:
 
Response Genetics, Inc.
Attn: Finance
1640 Marengo Street,
Los Angeles, CA 90033
 
If to the Executive:
 
Thomas A. Bologna
[Redacted]


or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
 
15.           GOVERNING LAW.
 
This Agreement shall be construed and enforced in accordance with the law of the
State Delaware, without giving effect to the conflict of law principles thereof.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
16.           BENEFIT OF AGREEMENT.
 
Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.
 
17.           ENTIRE AGREEMENT.
 
This Agreement, together with the Plan and the Employment Agreement, embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan and the Employment
Agreement.
 
18.           MODIFICATIONS AND AMENDMENTS.
 
The terms and provisions of this Agreement may be modified or amended as
provided in the Plan or the Employment Agreement.
 
19.           WAIVERS AND CONSENTS.
 
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
 
20.           DATA PRIVACY.
 
By entering into this Agreement, the Executive: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he may have with respect to
such information; and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form.
 
[Remainder of Page Intentionally Left Blank]
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto set his hand, all as of
the day and year first above written.
 

 
Response Genetics, Inc.
     
By:
/s/ Kirk K. Calhoun
     
Name:  Kirk K. Calhoun
 
Title:  Chairman of the Board of Directors
      /s/ Thomas A. Bologna  
Thomas A. Bologna

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE OF NON−QUALIFIED STOCK OPTION
 
TO: Response Genetics, Inc.
 
Ladies and Gentlemen:
 
I hereby exercise my Non-Qualified Stock Option to purchase _________ shares
(the “Shares”) of the common stock, $.01 par value, of Response Genetics, Inc.
(the “Company”), at the exercise price of $________ per share, pursuant to and
subject to the terms of that certain Non-Qualified Stock Option Agreement
between the undersigned and the Company dated _______________, 2011.
 
I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.
 
I am paying the option exercise price for the Shares as follows:
 
_________________________________________
 
Please issue the Shares (check one):
 
¨ to me; or
 
¨ to me and ____________________________, as joint tenants with right of
survivorship, at the following address:

 
My mailing address for shareholder communications, if different from the address
listed above, is:

 

 
Very truly yours,
               
Executive (signature)
               
Print Name
               
Date
               
Social Security Number
 

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Exhibit B (Option B)
 
RESPONSE GENETICS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made as of the 21st day of December 2011 (the “Grant Date”),
between Response Genetics, Inc. (the “Company”), a Delaware corporation, and
Thomas A. Bologna (the “Executive”).
 
WHEREAS, the Company desires to grant to the Executive an option (this “Option”)
to purchase shares of its common stock, $.01 par value per share (the “Shares”),
on the terms and conditions set forth herein; and
 
WHEREAS, this Option is the Option B referred to in the employment agreement
between the Executive and the Company dated December 21, 2011 (as it may be
amended from time to time, the “Employment Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.           STATUS OF OPTION.
 
(a)         This Option is intended to be an employment inducement award being
made in accordance with NASDAQ Listing Rule 5635(c)(4) and is not intended to be
an award made under any stock incentive plan adopted by the Company, including
the Company’s 2006 Employee, Director and Consultant Stock Plan (the
“Plan”).  Notwithstanding the preceding sentence, this Option shall be construed
as if this Option had been granted under the Plan in accordance with and
consistent with, and subject to, the provisions of the Plan, a copy of which has
been made available to the Executive, and the terms of which are incorporated
into this Agreement, except as otherwise specifically stated herein.
 
(b)         The Executive agrees to be bound by the terms and conditions of this
Agreement and any future amendments that are made in accordance with the
amendment provisions of the Plan.  Notwithstanding anything herein to the
contrary, for the avoidance of doubt, in the event of any inconsistency between
the Plan and this Agreement, the provisions of this Agreement shall govern, and
in the event of any inconsistency between (i) this Agreement and/or the Plan and
(ii) the Employment Agreement, the provisions of the Employment Agreement shall
govern.  Capitalized terms used in this Agreement that are not defined in this
Agreement have the meanings as used or defined in the Plan.  References in this
Agreement to any specific Plan provision or Employment Agreement provision will
not be construed as limiting the applicability of any other Plan or Employment
Agreement provision.
 
2.           GRANT OF OPTION.
 
(a)         The Company hereby grants to the Executive the right and option to
purchase all or any part of an aggregate of three hundred thousand (300,000)
Shares, on the terms and conditions and subject to all the limitations set forth
herein, under United States securities and tax laws, and in the Plan, which is
incorporated herein by reference.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         The Executive acknowledges receipt of a copy of the Plan.  The
Company and the Executive each intend that the Option granted herein shall be a
Non-Qualified Option.
 
3.           PURCHASE PRICE.
 
The purchase price of the Shares covered by the Option shall be $1.20 per Share,
subject to adjustment, as provided in the Plan, in the event of a stock split,
reverse stock split or other events affecting the holders of Shares after the
date hereof (the “Purchase Price”). Payment shall be made in accordance with
Paragraph 9 of the Plan.
 
4.           EXERCISABILITY OF OPTION.
 
Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as to one hundred fifty
thousand (150,000) Shares on June 1, 2013, and as to one hundred fifty thousand
(150,000) Shares on December 1, 2014, subject to the Executive’s continued
employment with the Company through each such vesting date; provided, however,
that notwithstanding the foregoing, one hundred percent (100%) of the Option
shall become exercisable earlier than as set forth herein on the date on which
the Average Trading Price of the Shares equals or exceeds $1.80; provided
further, however, that the Option may vest earlier than as set forth herein to
the extent provided in the Employment Agreement.  For purposes of this
Agreement, the term “Average Trading Price” means, as of a given date, the
average of the daily closing prices of the Shares on the national stock exchange
on which the Shares principally trade during the thirty (30) business days
immediately preceding such date.
 
The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement, the Employment Agreement, and the Plan.
 
5.           TERM OF OPTION.
 
The Option shall terminate ten years from the date of this Agreement, but shall
be subject to earlier termination as provided herein or in the Plan.
 
If the Executive ceases to be an employee, director or consultant of the Company
or of an Affiliate due to a voluntary resignation by the Executive without Good
Reason (as defined in the Employment Agreement) prior to the expiration of a six
(6) month period following the Effective Date (as defined in the Employment
Agreement), the Option may be exercised, if it has not previously terminated,
within three months after the date the Executive ceases to be an employee,
director or consultant of the Company or an Affiliate, or within the originally
prescribed term of the Option, whichever is earlier, but may not be exercised
thereafter. In such event, the Option shall be exercisable only to the extent
that the Option has become exercisable and is in effect at the date of such
cessation of service.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
In the event that the Executive’s service is terminated by the Company or an
Affiliate for Cause (as defined in the Employment Agreement), the Executive’s
right to exercise any unexercised portion of this Option shall cease immediately
as of the time the Executive is notified his service is terminated for Cause,
and this Option shall thereupon terminate.  Notwithstanding anything herein to
the contrary, if subsequent to the Executive’s termination, but prior to the
exercise of the Option, the Board of Directors of the Company discovers that
prior to the Executive’s termination, the Executive engaged in conduct which
constitutes Cause, then the Executive shall immediately cease to have any right
to exercise the Option and this Option shall thereupon terminate.  In the event
that the Executive’s service is terminated by the Company or an Affiliate
without Cause, by the Executive with Good Reason, by the Executive without Good
Reason after expiration of a six (6) month period following the Effective Date,
due to any non-renewal of the Employment Agreement, or by reason of the
Executive’s death or Disability (as defined in the Employment Agreement), the
Executive’s right to exercise any unexercised portion of this Option shall be
governed by the terms of the Employment Agreement which provides, among other
things, that Executive shall have five (5) years following the Date of
Termination or the remaining term of the options, whichever is period is less,
in which to exercise any and all vested options.  For the avoidance of doubt,
following the Executive’s death, the Option, to the extent exercisable and not
theretofore expired, canceled or forfeited, may be exercised by the Executive’s
Survivors.
 
6.           METHOD OF EXERCISING OPTION.
 
Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto.  Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option.  Payment of the Purchase Price for such Shares
shall be made in accordance with Paragraph 9 of the Plan.  The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).  The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Executive and if the Executive shall so request in the notice
exercising the Option, shall be registered in the name of the Executive and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the
Option.  In the event the Option shall be exercised, pursuant to Section 5
hereof, by any person other than the Executive, such notice shall be accompanied
by appropriate proof of the right of such person to exercise the Option.  All
Shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and nonassessable.
 
7.           PARTIAL EXERCISE.
 
Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
8.           NON-ASSIGNABILITY.
 
The Option shall not be transferable by the Executive otherwise than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  However, the Executive, with the
approval of the Administrator, may transfer the Option for no consideration to
or for the benefit of the Executive’s Immediate Family (including, without
limitation, to a trust for the benefit of the Executive’s Immediate Family or to
a partnership or limited liability company for one or more members of the
Executive’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer.  Except as provided in the previous sentence,
the Option shall be exercisable, during the Executive’s lifetime, only by the
Executive (or, in the event of legal incapacity or incompetency, by the
Executive’s guardian or representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 8, or the
levy of any attachment or similar process upon the Option shall be null and
void.  The term “Immediate Family” shall mean the Executive’s spouse, former
spouse, parents, children, stepchildren, adoptive relationships, sisters,
brothers, nieces, nephews and grandchildren (and, for this purpose, shall also
include the Executive.)
 
9.           NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.
 
The Executive shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Executive.  Except as is expressly provided in
the Plan with respect to certain changes in the capitalization of the Company,
no adjustment shall be made for dividends or similar rights for which the record
date is prior to the date of such registration.
 
10.           ADJUSTMENTS.
 
The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.
 
11.           TAXES.
 
The Executive acknowledges that upon exercise of the Option the Executive will
be deemed to have taxable income measured by the difference between the then
fair market value of the Shares received upon exercise and the price paid for
such Shares pursuant to this Agreement.  The Executive acknowledges that, other
than as explicitly provided in the Employment Agreement, any income or other
taxes due from him with respect to this Option or the Shares issuable pursuant
to this Option shall be the Executive’s responsibility.
 
The Executive agrees that the Company may withhold from the Executive’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Executive on exercise of
the Option.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
12.           REGISTRATION.
 
Following the execution of this Agreement and prior to the issuance of Shares
upon exercise of the Option, the Company will file an effective registration on
Form S-8 with respect to the Shares covered by the Option.
 
13.           NO OBLIGATION TO MAINTAIN RELATIONSHIP.
 
The Company is not by this Agreement obligated to continue the Executive as an
employee, director or consultant of the Company or an Affiliate.  The Executive
acknowledges: (i) that the grant of the Option is a one-time benefit which does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options; (ii) that all determinations with respect to any
such future grants, including, but not limited to, the times when options shall
be granted, the number of shares subject to each option, the option price, and
the time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (iii) that the value of the Option is an
extraordinary item of compensation which is outside the scope of the Executive’s
employment; and (iv) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.
 
14.           NOTICES.
 
Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:
 
If to the Company:
 
Response Genetics, Inc.
Attn: Finance
1640 Marengo Street,
Los Angeles, CA 90033
 
If to the Executive:
 
Thomas A. Bologna
[Redacted]

 
or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
15.           GOVERNING LAW.
 
This Agreement shall be construed and enforced in accordance with the law of the
State Delaware, without giving effect to the conflict of law principles thereof.
 
16.           BENEFIT OF AGREEMENT.
 
Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.
 
17.           ENTIRE AGREEMENT.
 
This Agreement, together with the Plan and the Employment Agreement, embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan and the Employment
Agreement.
 
18.           MODIFICATIONS AND AMENDMENTS.
 
The terms and provisions of this Agreement may be modified or amended as
provided in the Plan or the Employment Agreement.
 
19.           WAIVERS AND CONSENTS.
 
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
 
20.           DATA PRIVACY.
 
By entering into this Agreement, the Executive: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he may have with respect to
such information; and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form.
 
[Remainder of Page Intentionally Left Blank]
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto set his hand, all as of
the day and year first above written.
 

 
Response Genetics, Inc.
     
By:
/s/ Kirk K. Calhoun  
     
Name:  Kirk K. Calhoun
 
Title:  Chairman of the Board of Directors
      /s/ Thomas A. Bologna  
Thomas A. Bologna

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE OF NON−QUALIFIED STOCK OPTION
 
TO: Response Genetics, Inc.
 
Ladies and Gentlemen:
 
I hereby exercise my Non-Qualified Stock Option to purchase _________ shares
(the “Shares”) of the common stock, $.01 par value, of Response Genetics, Inc.
(the “Company”), at the exercise price of $________ per share, pursuant to and
subject to the terms of that certain Non-Qualified Stock Option Agreement
between the undersigned and the Company dated _______________, 2011.
 
I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.
 
I am paying the option exercise price for the Shares as follows:
 
_________________________________________
 
Please issue the Shares (check one):
 
o to me; or
 
o to me and ____________________________, as joint tenants with right of
survivorship, at the following address:

 
My mailing address for shareholder communications, if different from the address
listed above, is:

 

 
Very truly yours,
               
Executive (signature)
               
Print Name
               
Date
               
Social Security Number
 



 
- 1 -

--------------------------------------------------------------------------------

 
 
Exhibit C (Restricted Stock)
 
RESPONSE GENETICS, INC.
RESTRICTED STOCK AGREEMENT
 
This AGREEMENT is made as of the 21st day of December 2011 (the “Grant Date”),
between Response Genetics, Inc. (the “Company”), a Delaware corporation, and
Thomas A. Bologna (the “Executive”).
 
WHEREAS, the Company desires to grant to the Executive restricted shares of its
common stock, $.01 par value per share (the “Shares”), on the terms and
conditions set forth herein (the “Restricted Stock”); and
 
WHEREAS, the Restricted Stock constitutes the Restricted Stock referred to in
the employment agreement between the Executive and the Company dated
December 21, 2011 (as it may be amended from time to time, the “Employment
Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.           STATUS OF RESTRICTED STOCK.
 
(a)         This grant of Restricted Stock is intended to be an employment
inducement award made in accordance with NASDAQ Listing Rule 5635(c)(4) and is
not intended to be an award made under any stock incentive plan adopted by the
Company, including the Company’s 2006 Employee, Director and Consultant Stock
Plan (the “Plan”).  Notwithstanding the preceding sentence, this award of
Restricted Stock shall be construed as if this award of Restricted Stock had
been granted under the Plan in accordance with and consistent with, and subject
to, the provisions of the Plan, a copy of which has been made available to the
Executive, and the terms of which are incorporated into this Agreement, except
as otherwise specifically stated herein.
 
(b)         The Executive agrees to be bound by the terms and conditions of this
Agreement and any future amendments that are made in accordance with the
amendment provisions of the Plan.  Notwithstanding anything herein to the
contrary, for the avoidance of doubt, in the event of any inconsistency between
the Plan and this Agreement, the provisions of this Agreement shall govern, and
in the event of any inconsistency between (i) this Agreement and/or the Plan and
(ii) the Employment Agreement, the provisions of the Employment Agreement shall
govern.  Capitalized terms used in this Agreement that are not defined in this
Agreement have the meanings as used or defined in the Plan.  References in this
Agreement to any specific Plan provision or Employment Agreement provision will
not be construed as limiting the applicability of any other Plan or Employment
Agreement provision provision.
 
2.          GRANT OF RESTRICTED STOCK.
 
The Company hereby grants to the Executive two hundred seventy thousand
(270,000) shares of Restricted Stock, on the terms and conditions and subject to
all the limitations set forth herein, under United States securities and tax
laws, and in the Plan, which is incorporated herein by reference.  The Executive
acknowledges receipt of a copy of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to the restrictions set forth herein, the Executive shall generally have
the rights and privileges of a stockholder as to such Restricted Stock,
including the right to vote such Restricted Stock.  Cash dividends and stock
dividends, if any, with respect to the Restricted Stock shall be withheld by the
Company for the Executive’s account, and shall be subject to forfeiture to the
same degree as the shares of Restricted Stock to which such dividends
relate.  No interest will accrue or be paid on the amount of any cash dividends
withheld.
 
3.           PURCHASE PRICE.
 
The purchase price of the Restricted Stock is zero dollars ($0.00) per Share.
 
4.           VESTING OF RESTRICTED STOCK.
 
Subject to the terms and conditions set forth in this Agreement and the Plan,
the one hundred percent (100%) of the Restricted Stock shall become vested on
the date on which the Average Trading Price of the Shares equals or exceeds
$2.40, subject to the Executive’s continued employment with the Company through
such date; provided, however, that the Restricted Stock may vest earlier than as
set forth herein to the extent provided in the Employment Agreement.  For
purposes of this Agreement, the term “Average Trading Price” means, as of a
given date, the average of the daily closing prices of the Shares on the
national stock exchange on which the Shares principally trade during the thirty
(30) business days immediately preceding such date.  In addition to any other
restrictions set forth herein, until such time as the Restricted Stock has
vested pursuant to the terms of this Agreement, the Executive shall not be
permitted to sell, transfer, pledge, or otherwise encumber the Restricted Stock.
 
The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement, the Employment Agreement, and the Plan.
 
5.           TERMINATION OF EMPLOYMENT.
 
If the Executive ceases to be an employee, director or consultant of the Company
or of an Affiliate due to a voluntary resignation by the Executive without Good
Reason (as defined in the Employment Agreement), other than Executive’s
non-renewal of the term of the Employment Agreement, or if the Executive’s
service is terminated by the Company or an Affiliate for Cause (as defined in
the Employment Agreement), in either case prior to the time that the Restricted
Stock has vested, (i) all vesting with respect to the Restricted Stock shall
cease, and (ii) such unvested Restricted Stock shall be forfeited to the Company
by the Executive for no consideration as of the date of such termination.
 
In the event that the Executive’s service is terminated by the Company or an
Affiliate without Cause, by the Executive with Good Reason, due to any
non-renewal of the Employment Agreement, or by reason of the Executive’s death
or Disability (as defined in the Employment Agreement), the vesting of the
Restricted Stock, if any, in connection with or following such termination of
employment shall be governed by the terms of the Employment Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.           NON-ASSIGNABILITY.
 
The Restricted Stock shall not be transferable by the Executive otherwise than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder.
 
7.           ADJUSTMENTS.
 
The Plan contains provisions covering the treatment of Stock-Based Awards in a
number of contingencies such as stock splits and mergers.  Provisions in the
Plan for adjustment with respect to stock subject to Stock-Based Awards and the
related provisions with respect to successors to the business of the Company are
hereby made applicable hereunder and are incorporated herein by reference.
 
8.           TAXES.
 
The Executive acknowledges that upon vesting of the Restricted Stock the
Executive will be deemed to have taxable income measured by the difference
between the then fair market value of the Shares and the Purchase Price.  The
Executive acknowledges that, other than as explicitly provided in the Employment
Agreement, any income or other taxes due from him with respect to the Restricted
Stock shall be the Executive’s responsibility.
 
The Executive agrees that the Company may withhold from the Executive’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares subject to this Agreement.
 
9.           REGISTRATION.
 
Following the execution of this Agreement and in conjunction with the grant of
the Restricted Stock, the Company will file an effective registration on Form
S-8 with respect to the Restricted Stock.
 
10.         NO OBLIGATION TO MAINTAIN RELATIONSHIP.
 
The Company is not by this Agreement obligated to continue the Executive as an
employee, director or consultant of the Company or an Affiliate.  The Executive
acknowledges: (i) that the grant of the Restricted Stock is a one-time benefit
which does not create any contractual or other right to receive future grants of
equity, or benefits in lieu of equity grants; (ii) that all determinations with
respect to any such future grants will be at the sole discretion of the Company;
(iii) that the value of the Restricted Stock is an extraordinary item of
compensation which is outside the scope of the Executive’s employment; and (iv)
that the Restricted Stock is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
11.         NOTICES.
 
Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:
 
If to the Company:
 
Response Genetics, Inc.
Attn: Finance
1640 Marengo Street,
Los Angeles, CA 90033
 
If to the Executive:
 
Thomas A. Bologna
[Redacted]
 
or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
 
12.         GOVERNING LAW.
 
This Agreement shall be construed and enforced in accordance with the law of the
State Delaware, without giving effect to the conflict of law principles thereof.
 
13.         BENEFIT OF AGREEMENT.
 
Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.
 
14.         ENTIRE AGREEMENT.
 
This Agreement, together with the Plan and the Employment Agreement, embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan and the Employment
Agreement.
 
15.         MODIFICATIONS AND AMENDMENTS.
 
The terms and provisions of this Agreement may be modified or amended as
provided in the Plan or the Employment Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
16.         WAIVERS AND CONSENTS.
 
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
 
17.         DATA PRIVACY.
 
By entering into this Agreement, the Executive: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the administration of the Plan; (ii) waives
any data privacy rights he may have with respect to such information; and (iii)
authorizes the Company and each Affiliate to store and transmit such information
in electronic form.
 
[Remainder of Page Intentionally Left Blank]
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto set his hand, all as of
the day and year first above written.
 

 
Response Genetics, Inc.
     
By:
/s/ Kirk K. Calhoun
     
Name:  Kirk K. Calhoun
 
Title:  Chairman of the Board of Directors
     
/s/ Thomas A. Bologna
 
Thomas A. Bologna

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Exhibit D (Release)
 
SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (“Agreement”)
confirms the following understandings regarding the termination of employment of
Thomas A. Bologna (“Executive”) with Response Genetics, Inc., a Delaware
corporation (the “Company”), with respect to the following facts:
 
A.           Executive is employed by the Company as its Chief Executive
Officer.
 
B.           Executive’s employment has ended effective ________________
(the “Termination Date”).
 
C.           The Company and Executive are party to an employment agreement
dated December 21, 2011 (the “Employment Agreement”), pursuant to which
Executive is entitled to certain severance benefits that are conditioned upon
the effectiveness of this Agreement (the “Severance Benefits”).
 
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
 
1.      Severance Benefits.  The Company shall pay Executive all Severance
Benefits, including without limitation (a) all payments, benefits and other
consideration as set forth in Section [6(c) or 6(d)] of the Employment Agreement
and (b) all Benefits Gross-Up Payments and Excise Tax Gross-Up Payments, as set
forth in the Employment Agreement
 
2.      General Release.
 
  2.1       Executive unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and other affiliated entities of the Company, past and present, as well as their
respective past and present employees, officers, directors, agents, attorneys,
successors and assigns (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between Executive and the
Released Parties to date, to the fullest extent permitted by law, including, but
not limited to, any losses, liabilities, claims, demands and causes of action,
known or unknown, suspected or unsuspected, arising directly or indirectly out
of or in any way connected with Executive’s employment with the Company, or the
termination of Executive’s employment.  This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims, as well as
alleged violations of the California Labor Code, any applicable California
Industrial Welfare Commission order, the California Business and Professions
Code, Title VII of the Civil Rights Act of 1964, the California Fair Employment
and Housing Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the California Family Rights Act, the Age Discrimination in
Employment Act of 1967, other applicable federal and state laws and regulations,
all as amended, and all claims for attorneys’ fees, costs and
expenses.  However, this release shall not apply to claims for payment of the
Severance Benefits or the enforcement of other rights under this Agreement,
claims for indemnification under the Company’s by-laws, charter, or other
governing documents or directors and officers liability insurance, workers’
compensation benefits or unemployment insurance benefits or any other claims of
Executive that cannot, by statute, lawfully be waived by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2       Executive acknowledges that he may discover facts or law different
from, or in addition to, the facts or law that he knows or believes to be true
with respect to the claims released in this Agreement and agrees, nonetheless,
that this Agreement and the release contained in it shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery of them.
 
2.3       Executive declares and represents that he intends this Agreement to be
final and complete and not subject to any claim of mistake.  Executive executes
this Agreement with the full knowledge that the release contained herein covers
all possible claims against the Released Parties, to the fullest extent
permitted by law.
 
2.4       Executive expressly waives any right to recover any type of personal
relief from the Company, including monetary damages or reinstatement, in any
administrative action or proceeding, whether state or federal, and whether
brought by Executive or on Executive’s behalf by an administrative agency,
related in any way to the matters released herein.
 
3.     California Civil Code Section 1542 Waiver.  Executive expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived.  That section provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Executive understands that he is a “creditor” within the meaning of Section
1542.
 
4.     Representation Concerning Filing of Legal Actions.  Executive represents
that, as of the date of this Agreement, he has no pending lawsuits, complaints,
petitions, claims or other accusatory pleadings against the Company or any of
the other Released Parties in any court of law.  Executive further agrees that,
to the fullest extent permitted by law, he will not prosecute in any court,
whether state or federal, any claim or demand of any type related to the matters
released above, it being Executive’s intention that with the execution of this
release, the Released Parties will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of Executive related in
any way to the matters discharged herein.
 
5.      No Admissions.  Executive acknowledges and understands that the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct, and that this Agreement is not an admission of liability and
shall not be used or construed as such in any legal or administrative
proceeding.
 
 
2

--------------------------------------------------------------------------------

 
 
6.    Knowing and Voluntary Release.  This Agreement is intended to satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f).  The following general provisions, along with the other provisions of
this Agreement, are agreed to for this purpose:
 
6.1      Executive acknowledges and agrees that he has read and understands the
terms of this Agreement.
 
6.2      Executive is advised that he should consult with an attorney before
executing this Agreement, and Executive acknowledges that he has obtained and
considered any legal advice he deems necessary, such that he is entering into
this Agreement freely, knowingly, and voluntarily.
 
6.3      Executive acknowledges that he has been given at least twenty-one days
in which to consider whether or not to enter into this Agreement.  Executive
understands that, at his option, he may elect not to use the full 21-day period.
 
6.4      This Agreement shall not become effective or enforceable until the
eighth day after Executive signs this Agreement.  In other words, Executive may
revoke his acceptance of this Agreement within seven days after the date he
signs it.  Executive’s revocation must be in writing and received by the
Company’s General Counsel on or before the seventh day in order to be
effective.  If Executive does not revoke acceptance within the seven day period,
Executive’s acceptance of this Agreement shall become binding and enforceable on
the eighth day (“Effective Date”).
 
6.5      This Agreement does not waive or release any rights or claims that
Executive may have under the Age Discrimination in Employment Act that arise
after the execution of this Agreement.
 
6.6      Executive acknowledges that but for his execution and non-revocation of
this Agreement, he would not be entitled to the Severance Benefits, which are
conditioned upon the execution of a release.
 
6.7      Executive has signed this Agreement knowingly and voluntarily.
 
7.    Severability.  In the event any provision of this Agreement shall be found
unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the Released Parties shall receive the
benefits contemplated herein to the fullest extent permitted by law.  If a
deemed modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
 
8.    Integration.  This Agreement contains the entire agreement between the
Company and the Executive on the subjects addressed in this Agreement and
replaces any other prior agreements or representations, whether oral or written,
between them; provided, however, that any proprietary or confidential
information agreement employee signed with the Company remains in full force and
effect and is not superseded by this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
9.      Applicable Law.  The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.
 
10.    Binding on Successors.  Executive agrees that this Agreement shall be
binding on, and inure to the benefit of Executive’s or the Company’s successors,
heirs and/or assigns.
 
11.    Full Defense.  This Agreement may be pled as a full and complete defense
to, and may be used as a basis for an injunction against, any action, suit or
other proceeding that may be prosecuted, instituted or attempted by Executive in
breach hereof.
 
12.    Attorney’s Fees.  The parties agree that in the event an action or
proceeding is instituted to enforce the terms or provisions of this Agreement,
the prevailing party shall be entitled to an award of reasonable costs and
reasonable attorneys’ fees incurred in connection with enforcing this
Agreement.  This attorneys’ fees provision shall not apply to an action brought
by Executive to challenge the enforceability of Executive’s waiver of rights
under the Age Discrimination in Employment Act or the Older Workers’ Benefit
Protection Act.
 
13.    Good Faith.  The parties agree to do all things necessary and to execute
all further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.
 
14.    Modification.  This Agreement may be amended only by a written instrument
executed by the Executive and the Company.
 
Dated: __________________________
By:
     
Thomas A. Bologna
     
Dated: __________________________
RESPONSE GENETICS, INC.
       
By:
     
Name
   
Title

 
 
4

--------------------------------------------------------------------------------

 
 